Opinion
ON REHEARING EN BANC
MOON, J.
Hill City Trucking, Inc., seeks reversal of an Industrial Commission award providing benefits to Michael Lewis Christian who sustained injuries when he was shot and robbed during the course of his employment.1 Hill City argues that the *80injury did not arise out of Christian’s employment.2 We disagree and affirm the award.
Christian was a long distance truck driver, employed by Hill City of Lynchburg, Virginia. He had hauled loads to the West coast for more than thirteen years. In the early morning of October 16, 1984, while traveling back from California to Maryland, he stopped at a truck stop on Interstate Highway 40 in Tennessee to eat and buy fuel. Before leaving he cashed a wire transfer of $1,000 he received for his operating expenses. He paid $425 for the fuel and left the truck stop with $575 cash. He travelled twenty miles east and at approximately 3:00 a.m., noticed what he thought was a police car with blue flashing lights behind him. He pulled over, climbed down from the truck and walked towards the car. Two men carrying pistols confronted him and demanded his money. He threw his wallet on the ground and backed away. After taking Christian’s money and wallet, the men shot Christian and fled. Christian sustained serious injuries which required medical treatment and prevented him from working. He subsequently filed a timely application for workers’ compensation benefits.
Whether an injury “arose out of’ the employment within the meaning of Code § 65.1-7 is a mixed conclusion of law and fact properly reviewable by this court. Conner v. Bragg, 203 Va. 204, 207, 123 S.E.2d 393, 395 (1962). The question presented asks whether Christian’s employment exposed him to the risk of being injured as the result of a robbery. Immer & Co. v. Brosnahan, 207 Va. 720, 723, 152 S.E.2d 254, 257 (1967).
The commission found that it is generally known that long distance truck drivers carry money with which to pay their expenses during a trip. Whether truck drivers generally carry money may be, as appellants argue, a matter of supposition. However, it is highly unlikely that a truck driver miles from home will not have cash or other valuables either in his possession or on the truck. Individuals may travel from one state to another in private vehicles just to transport themselves without carrying valuable property. However, tractor trailer rigs are normally used to haul property, not solely to carry the driver. It is apodictic that persons who *81haul property vulnerable to asportation are subject to robbery. Thus, the question is not whether, in fact, more truck drivers carry credit cards or cash, but whether driving a tractor trailer truck subjects one to the chance of being robbed. Obviously, a truck driver must have some means of paying his way. Christian’s work required him to be on dark roads, late at night in unfamiliar surroundings. After considering all the facts and circumstances, we believe that the commission correctly found that robbery was a risk of Christian’s employment.
An injury arises out of the employment if the accident appears to have had its “origin in a risk connected with [the] employment, and flowed from that source as a rational consequence.” Id. at 723, 152 S.E.2d at 257 (quoting Bettasso v. Snow-Hill Coal Corp., 135 Ind. App. 396, 401, 189 N.E.2d 833, 836 (1963)). Under this rule described as the “actual risk test”:
It is not necessary . . . that the employee show that his presence on the street or highway where his . . . injuries are suffered exposes him to an increased hazard peculiar to the work and not common to the public generally. . . ; “it is immaterial even whether the degree of exposure is increased, if in fact the employment subjected the employee to the hazards of the street, whether continuously or infrequently.”
Id. at 725, 152 S.E.2d at 257 (1967) (quoting 1 A. Larson, Workmen’s Compensation Law § 9.10 (1964)) (emphasis added). In Park Oil Co. v. Parham, 1 Va. App. 166, 336 S.E.2d 531 (1985), we upheld the award of benefits to a service station employee who was injured when a truck hit him during the course of his employment. We applied the actual risk test and asserted, “The test. . . is not that other persons are exposed to similar risks, but rather that the employment exposes the workman to the particular danger in the street.” Id. at 169, 336 S.E.2d at 533 (quoting Immer, 207 Va. at 725, 152 S.E.2d at 257).
In R & T Investments v. Johns, 228 Va. 249, 321 S.E.2d 287 (1984) our Supreme Court relied upon Professor Larson and opined “that among the occupations that have, for obvious reasons, been held to subject the employee to a special risk of assault and increased likelihood of robbery are those jobs that involve carrying money or that entail the handling of money.” Id. at 253, *82321 S.E.2d at 289. Christian need not show that he was subject to a special risk, but only that his employment subjected him to the risk of the robbery which resulted in his injuries. Immer, 207 Va. at 725, 152 S.E.2d at 257.
Hill City argues that the evidence did not show that Christian’s employment attracted the robbers to him. The assault, according to the employer, could have occurred if Christian were in his own personal car. A similar argument was made and rejected in Continental Life Ins. Co. v. Gough, 161 Va. 755, 172 S.E. 264 (1934). Gough, an insurance agent, picked up two hitchhikers in his personally owned automobile while on his route. One of them attacked him with an ax, and Gough sustained serious injuries while driving. A collision prevented the assailants from completing their robbery. The robbers claimed that they were only after the car for the purpose of “joy riding.”
The Court, after making light of the assailants’ claim that they would not have taken Gough’s insurance collection money, asserted:
At the time of the assault, claimant was performing the duties of his employment in a place he was required to be; he was using means of transportation for which the cost was paid by his employer, and even if the motive for the assault was to deprive him of this means of transportation, the assault was not personal to the employee, but arose out of the employment. .
Id. at 763, 172 S.E. at 267. The Gough court further noted that “[ijnjury caused by assault for the purpose of robbery is a hazard or risk to which collectors, paymasters, watchmen, etc. are exposed because of the nature of their duties.” Id. at 761, 176 S.E. at 266. However, the opinion did not limit recovery only to high profile cash carriers.3
*83The case of Southern Motor Lines Co. v. Alvis, 200 Va. 168, 104 S.E.2d 735 (1958) provides further guidance in determining the meaning of “arising out of’ the employment. Alvis, a truck driver, fell to his death from the third story window of the hotel where he slept while away from home on his employer’s business. The Court noted that because the safety of Alvis and his cargo demanded that he be rested and alert, the employer had provided him a hotel room in which to sleep. Considering whether Alvis’ death arose out of his employment, the Court reasoned:
The words “arising out of’ mean there must be a reasonable causal connection between the employee’s work and the resultant injury or death. A risk is incidental to the employment when it belongs to or is connected with what the employee has to do in fulfilling his contract of service.
Id. at 171, 104 S.E.2d at 738. The Court found under the facts in Alvis that the accident arose out of the employment.
Repeated judicial pronouncements have confirmed that Virginia employs the actual risk test to determine whether an injury arises out of the employment. Olsten of Richmond v. Leftwich, 230 Va. 317, 319, 336 S.E.2d 893, 894 (1985); Gatx Tank Erection Co. v. Gnewuch, 221 Va. 600, 605, n.3, 272 S.E.2d 200, 204, n.3 (1980); Johnson v. Chesterfield County, 5 Va. App. 15, 19, 359 S.E.2d 833, 835 (1987). Pursuant to the actual risk test, an employee must simply show that his injury resulted as a direct consequence of his employment. We recognize that the conflicting language of previous decisions has given employers grounds to argue that the danger which harms the employee must be “peculiar” or “special” to the employment. In Immer, the Court sought to place this contention in the proper perspective when it explained:
While, as the employer in the instant case points out, the opinion [in Conner v. Bragg, 203 Va. 204, 123 S.E.2d 393 (1962)] states, “the causative danger must be peculiar to the work and not common to the neighborhood,” that statement cannot be read out of context with the rest of the opinion. In the same paragraph in which the statement is found, it is recognized that an injury is compensable if it appears “to have had its origin in a risk connected with the employment, *84and to have flowed from that source as a rational consequence.”
Immer, 207 Va. at 726, 152 S.E.2d at 257-58. Hence, we believe that an injury which is reasonably connected with, and flows from the employment, is compensable.
Nevertheless, even after the clarification in Brosnahan, confusion may still arise over the actual risk test’s meaning and application. For example, in Metcalf v. A.M. Express Moving Systems, 230 Va. 464, 339 S.E.2d 177 (1986), the Court offered as part of its test for an accident arising out of the employment, the quote that: “The causative danger must be peculiar to the work and not common to the neighborhood.” Id. at 468, 339 S.E.2d at 180. Concurrently, the court asserted: “An accident arises out of the employment when the cause of the injury relates to the employment.” Id. Given the frequently conflicting terminology employed in this field of the law, we must reach our decision by looking beyond the rhetorical formulations to the facts underlying the court’s prior decisions in cases such as Gough, Alvis and Metcalf.
In Metcalf, the Supreme Court upheld the denial of compensation to an employee who had been shot while sleeping in his truck parked outside a depot in Alexandria. The driver and his partner had been ordered to remain in the city until the depot opened in the morning. Significantly, the Court concluded that the assailants in Metcalf undertook their attack solely for the purpose of killing Metcalf. The evidence showed that Metcalfs attackers incessantly pursued him without attempting to loot the truck or determine whether another driver was in the cab. No evidence suggested that the intent to commit robbery motivated the assailants. Hence, the Court determined that one could rationally infer that the assailants were likely motivated by a personal grievance unrelated to the claimant’s employment as a truck driver.
The case of Baggett Transportation Co. v. Dillon, 219 Va. 633, 248 S.E.2d 819 (1978), also provides precedent to guide our determination. In Baggett, a truck driver was found dead at the side of his truck. The evidence showed that a single shot to the chest had killed the driver. The Court relied upon Hopson v. Hungerford Coal Co., 187 Va. 299, 46 S.E.2d 392 (1948), to hold that an injury would not be compensable if it were the result of some per*85sonal matter unrelated to the claimant’s employment. Significantly, the rest area where the driver was shot had been the location of previous random shootings. The facts in Baggett, reasoned the Court, led to a conclusion that an assailant’s arbitrary and capricious act, unrelated to the employment, took the claimant’s life. The Court concluded therefore that a presumption that the driver’s injury resulted from his employment could not be applied. Since no other evidence linked the employment to the assault, the claim would not be compensable. Hence, in both Baggett and Metcalf the Supreme Court found that the claimants had failed to produce evidence which eliminated non-employment related factors as sources of the injuries.
Conversely, under the facts at bar, the evidence suggests that Christian’s injury resulted neither from misfortune nor from personal grievances, but rather from his employment. Christian’s assailants employed chicanery to stop his truck, and then robbed and shot him. It is reasonable to infer that his attackers believed Christian might be carrying expense money. Unlike in Baggett, there was no evidence introduced to show that the attack was part of a series of random and arbitrary actions. Moreover, in contrast to Metcalf, the evidence in this case negated any purely personal motive for the attack. We conclude therefore that the assailants attacked Christian in order to rob the money which truckers must carry to pay their expenses. Thus, in order to adhere to the guidelines promulgated by our Supreme Court, we decide that the attack was rationally related to, and arose out of, Christian’s employment.

Affirmed.

Baker, J., Barrow, J., Benton, J., Cole, J., and Coleman, J., concurred.

 Appellant’s initial appeal raised the additional issue of whether Christian was in the course of his employment with Hill City Trucking, Inc., at the time of the injury. A panel of this court unanimously upheld the commission’s decision on that issue. Hill City Trucking v. Christian, 5 Va. App. 106, 360 S.E.2d 867 (1987). With one dissent, the panel reversed the commission’s ruling that the injury arose out of the employment. Since there was no dissent on the issue of whether the injury occurred in the course of Christian’s employment, we consider on this appeal only the question of whether the injury arose out of Christian’s employment. See Code § 17-116.02(D)(i).


 Code § 65.1-7 provides: “Unless the context otherwise requires, ‘injury’ and ‘personal injury’ mean only injury by accident, or occupational disease as hereinafter defined, arising out of and in the course of the employment . . . (emphasis added).


 We find it significant that the Court in Gough emphasized that robbery motivated the attackers. The court relied in part upon the decision in Ridenour v. Lewis, 121 Neb. 823, 238 N.W. 745 (1931) where compensation was allowed to a radio serviceman who had been assaulted and robbed of his own property while making a call to install a radio for his employer.